                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


NANCY K. WALKER,

                               Plaintiff,

v.                                                   CIVIL ACTION NO. 2:14-cv-14174

AMERICAN MEDICAL SYSTEMS
HOLDINGS, INC.,

                               Defendant.

                            MEMORANADUM OPINION AND ORDER

        On March 2, 2020, I entered an order directing plaintiff to show cause on or before April

2, 2020, why her case should not be dismissed as to defendant, American Medical Systems, Inc.

(“AMS”), pursuant to Rule 41(b) of the Federal Rules of Civil Procedure and Rule 4.1 of the Local

Rules of Civil Procedure.

        Plaintiff has not responded to the Show Cause Order. For this reason and the reasons

identified in my Show Cause Order related to plaintiff’s inaction in this case and failure to comply

with Docket Control Orders, the court ORDERS, pursuant to Rule 41(b) of the Federal Rules of

Civil Procedure and Rule 4.1 of the Local Rules of Civil Procedure and after weighing the factors

identified in Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989), that defendant AMS is dismissed

without prejudice. No defendants remain, and the court DIRECTS the Clerk to dismiss the case

and strike it from the active docket.

        The court DIRECTS the Clerk to send a copy of this Order to counsel of record and

plaintiff at her address.

                                              ENTER:      April 6, 2020
